Case: 13-60320      Document: 00512725987         Page: 1    Date Filed: 08/07/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-60320                            August 7, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
MARIA DEL ROSARIO ORTEGA DE LEZAMA, also known as Maria Cortega
Lezama, also known as Maria del Rosario Ortega,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petitions for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A087 940 459


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Maria Del Rosario Ortega De Lezama (Lezama) petitions for review of
the decision of the Board of Immigration Appeals (BIA) affirming the
immigration judge’s (IJ) denial of her application for withholding of removal,
the BIA’s denial of her motion to reopen, and the BIA’s denial of her motion to
reconsider.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60320    Document: 00512725987     Page: 2   Date Filed: 08/07/2014


                                 No. 13-60320

      Since the BIA summarily affirmed the IJ’s decision that Lezama was not
entitled to withholding of removal, we review the IJ’s decision. See Mwembie
v. Gonzales, 443 F.3d 405, 409 (5th Cir. 2006). The IJ’s legal conclusions are
reviewed de novo and its findings of fact are reviewed under the substantial
evidence standard. See Orellana-Monson v. Holder, 685 F.3d 511, 517-18 (5th
Cir. 2012).    Lezama applied for withholding of removal based on her
membership in the particular social group of Mexican nationals returning to
Mexico from the United States; she contends that members of her proposed
social group are perceived by Mexican society to have money due to their
residence in the United States. We have repeatedly concluded that aliens
returning to their home country from the United States who are perceived as
wealthy lack the requisite particularity to constitute a particular social group.
See, e.g., Vasquez-Hernandez v. Holder, 542 F. App’x 382, 383 (5th Cir. 2013).
Lezama offers no basis for distinguishing this persuasive authority.         See
Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006). Accordingly, she
has failed to show error in the IJ’s decision that she was not entitled to
withholding of removal.
      We review the denial of Lezama’s motions to reopen and to reconsider
for abuse of discretion. See Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
Contrary to Lezama’s argument, the BIA did not abuse its discretion by
assessing Lezama’s prima facie eligibility for withholding of removal based on
the evidence presented in her motion to reopen. See INS. v. Abudu, 485 U.S.
94, 104 (1988); Ogbemudia v. INS, 988 F.2d 595, 600 (5th Cir. 1993); 8 C.F.R.
§ 1003.2(a), (c)(1). Her reliance on the regulatory prohibition on BIA fact-
finding in 8 C.F.R. § 1003.1(d)(3)(iv) is misplaced as this regulation governs
the BIA’s role in deciding an appeal and not a motion to reopen.




                                       2
    Case: 13-60320    Document: 00512725987    Page: 3   Date Filed: 08/07/2014


                                No. 13-60320

      As to whether the BIA abused its discretion by concluding that she failed
to make a prima facie case for withholding of removal, Lezama offers only
conclusory assertions that fail to meaningfully challenge the BIA’s decision.
Because Lezama fails to show that the BIA abused its discretion in concluding
that she did not make a prima facie case for withholding of removal, we need
not decide whether the BIA abused its discretion in denying her motion to
reopen on the other grounds articulated by the BIA. See Zhao, 404 F.3d at 304.
      Lezama’s arguments on appeal regarding the denial of her motion to
reopen parallel the arguments she raised in her motion to reconsider. The BIA
did not abuse its discretion in denying Lezama’s motion to reconsider for the
same reasons that the BIA did not abuse its discretion in denying Lezama’s
motion to reopen. See id.
      Lezama’s petitions for review are DENIED.




                                      3